Order entered May 16, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-00504-CV

               UNIFIED INVESTIGATIONS & SCIENCES, INC., Appellant

                                                 V.

                                  BRAD M. O’ NEAL, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-05484

                                             ORDER
        Before the Court is the parties’ May 10, 2019 agreed motion for short abatement of the

appeal. We GRANT the motion as follows. We SUSPEND the current deadline for the clerk’s

and reporter’s records. We ORDER the parties to file, by June 17, 2019, either a motion to

dismiss the appeal or a status report.

        We DIRECT the Clerk of this Court to send a copy of this order to Felicia Pitre, Dallas

County District Clerk; Thu Bui, Official Court Reporter for the 101st Judicial District Court; and

all parties.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE